DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5, drawn to a solar panel cleaning device.
Group II, claims 6-10, drawn to a solar panel cleaning method.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-II lack unity of invention because even though the inventions of these groups require the technical features of a solar panel cleaning device for cleaning a panel surface of a solar panel while travelling over the panel surface, the solar panel cleaning device comprising: a main body portion; a plurality of cleaning units provided for the main body portion; and a plurality of travelling units provided for the main body portion, wherein each of the plurality of cleaning units includes a base, an injection port, a gas unit having one end thereof connected to the injection port and the other end thereof connected to the base, the gas unit configured to emit a jet of gas into the injection port, and a liquid unit having one end thereof connected to the injection port, the liquid unit configured to emit a jet of cleaning liquid into the injection port, wherein gas emitted in a jet from the gas unit causes cleaning liquid emitted in a jet from the liquid unit to eject, in a form of atomized aqueous liquid as water particles, from the injection port toward the panel surface of the solar panel in a forward travel direction at an ejection angle of the water particles is from 15° to 75° with respect to the panel surface of the solar panel, these technical features are not special technical features since they do not make a contribution over the prior art in view of Ike et al. (US 2012/0125365) and Hamad et al. (US 2016/0211796). 

Ike discloses a solar panel cleaning device in Figure 7 for cleaning a panel surface of a solar panel while travelling over the panel surface (Figure 7 and [51]), the solar panel cleaning device comprising: a main body portion (nozzle holder 2) ([40]); a plurality of cleaning units provided for the main body portion ([40]); and a plurality of travelling units (rails 22 and conveyor trucks 23) provided for the main body portion ([51]), wherein each of the plurality of cleaning units includes a base (nozzle attachment), an injection port (nozzle 3), and a liquid unit having one end thereof connected to the injection port (liquid cleaner apparatus including hose, [46]-[47]), the liquid unit configured to emit a jet of cleaning liquid into the injection port ([46]-[[47]), wherein cleaning liquid is emitted in a jet from the liquid unit in a form of atomized aqueous liquid as water particles ([46]-[47]), from the injection port (nozzle 3) toward the panel surface of the solar panel in a forward travel direction (Figure 7 and [51]) at an ejection angle of the water particles is from 15° to 75° with respect to the panel surface of the solar panel ([16]).

Ike does not disclose a gas unit having one end thereof connected to the injection port and the other end thereof connected to the base, the gas unit configured to emit a jet of gas into the injection port and wherein gas emitted in a jet from the gas unit causes cleaning liquid emitted in a jet from the liquid unit to eject, in a form of atomized aqueous liquid as water particles.

Hammad discloses a solar panel cleaning device in Figure 1A comprising a gas unit (compressed air supply 50) having one end thereof connected to an injection port (nozzle 46) and the other end thereof connected to a base ([18]), the gas unit configured to emit a jet of gas into the injection port and wherein gas emitted in a jet from the gas unit causes cleaning liquid emitted in a jet from the liquid unit to eject, in a form of atomized aqueous liquid as water particles ([18]).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Ike to include a gas unit having one end thereof connected to the injection port and the other end thereof connected to the base, the gas unit configured to emit a jet of gas into the injection port and wherein gas emitted in a jet from the gas unit causes cleaning liquid emitted in a jet from the liquid unit to eject, in a form of atomized aqueous liquid as water particles, as taught by Hammad, since it would result in the combination of prior art elements according to known methods to yield predictable results.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726